ACCEPTED
                                                                                                     01-15-00717-CR
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               12/9/2015 12:00:33 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                CAUSE NO. 01-15-00717-CR

  EXPARTE                                        §            IN THE COURT OF APPEALS
                                                                                 FILED IN
                                                 §                        1st COURT OF APPEALS
                                                 §                            HOUSTON, TEXAS
                                                 §                        12/9/2015 12:00:33 PM
  DEDRIC DSHAWN JONES                            §                 1ST   DISTRICT
                                                                          CHRISTOPHEROF TEXAS
                                                                                          A. PRINE
                                                                                   Clerk
                 APPELLANT’S MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF ON BEHALF OF APPEALLANT

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Appellant, DEDRIC DSHAWN JONES, by and through the undersigned

attorney of record filing this Motion for Extension of Time to File Appellate Brief on Behalf of

the Defendant and would show unto the Court the following:

       1.     Appellant’s brief is currently due on December 14, 2015.

       2.     On November 30, 2015, Appellant’s attorney, Adam B. Brown was set for trial in

              the case styled State of Texas v. Jimmy Law; Cause No. 15CR1329; pending in the

              405th Judicial District Court of Galveston County, Texas. The Honorable Michelle

              M. Slaughter presiding.

       3.     On December 2, 2015, Appellant’s attorney is set for trial in the case styled State

              of Texas v. Edwin Blanco; Cause No. 1457256; an aggravated sexual assault of a

              child case pending in the 177th Judicial District Court of Harris County, Texas. The

              Honorable Ryan Patrick presiding.

       4.     On December 7, 2015, Appellant’s attorney is set for trial in the case styled State

              of Texas v. Robert Thomas; Cause No. 15CR0745, pending in the 56th Judicial

              District Court of Galveston County, Texas. The Honorable Lonnie Cox presiding.

       5.     On December 15, 2015, Appellant’s attorney is set for a presentence investigation

              hearing in the case styled State of Texas v. Thomas Graham, a murder case pending

              in the 10th District Court of Galveston County, Texas.
       6.     Appellant’s attorney respectfully requests a 30 day extension from date Appellant’s

              brief is due.

       7.     This request is in the interest of justice and not merely to seek delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Motion be

GRANTED.

                                              Respectfully submitted,



                                              /s/ Adam B. Brown
                                              ADAM B. BROWN
                                              TBA No. 24003775
                                              300 Main Street, Suite 200
                                              Houston, Texas 77002
                                              Telephone: (713) 223-0051
                                              Facsimile: (713) 228-0034


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was filed electronically

with the First Court of Appeals on this the 9th day of December 2015.



                                              /s/ Adam B. Brown
                                              ADAM B. BROWN